SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 27, 2011 CURTISS-WRIGHT CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 1-134 13-0612970 State or Other Jurisdiction of Incorporation or Organization Commission File Number IRS Employer Identification No. 10 Waterview Boulevard Parsippany, New Jersey Address of Principal Executive Offices
